Citation Nr: 0027202	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
leg injury.

3.  Entitlement to service connection for phlebitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1951.  The veteran also reported that he was a Merchant 
Marine with the U.S. Coast Guard from 1951 to 1957 and in 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

The veteran's representative alleges that the veteran's 
service medical records are incomplete and that his service 
administrative records may contain medical information.  
Additionally, the veteran reported that he received treatment 
at the Navy/Marine Hospital at Staten Island, New York.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that service medical records must be obtained.  
McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000).  
In Hayre v. West, 188 F.3rd 1327 (Fed. Cir 1999), the United 
Court of Appeals for the Federal Circuit held that where 
there is a breach of the duty to assist in which the VA made 
a single request (and failed to obtain) pertinent service 
medical records, specifically requested by the veteran, and 
failed to provide the veteran with notice explaining the 
deficiency, the claim did not become final for purposes of 
appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should make another attempt to 
secure the veteran's service medical 
records including all mental health 
records.  The RO should use all 
available resources, to include the 
assistance of the National Personnel 
Records Center (NPRC) and the 
appropriate service department, to 
obtain any of the veteran's service 
medical and hospitalization records not 
already associated with the claims 
folder.  Specific requests should be 
directed to the facility or facilities 
named.  This should include any service 
medical records dated during the 
veteran's period of service, to 
specifically include records of 
treatment at the Navy/Marine Hospital in 
Staten Island, New York.  If the 
veteran's records are not available, the 
NPRC, service department or facility 
should so state, and that fact should 
clearly be documented in the claims 
file.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


